                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                                                             111' AUG 19 AH 9: 32
                                 DISTRICT OF VERMONT


UNITED STATES OF AMERICA                          )
                                                  )
                V.                                )   Criminal No. 2: l 9-cr-52 (WKS)
                                                  )
BERNARD ROUGEAU                                   )


                               SUPERSEDING INFORMATION

         The United States Attorney charges:

         On or about October 18, 2018, in the District of Vermont, the defendant BERNARD

ROUGEAU, knowing that he had been convicted of a crime punishable by imprisonment for a

term exceeding one year, knowingly possessed in and affecting interstate commerce a firearm,

that is, an Armas Erbi S.C.I. Elgoibar Model England 12 gauge shotgun bearing serial number

51516.

                                     (18   u.s.c. § 922(g)(l))



                                               c:0----:----J~
                                               CHRISTINA E. NOLAN (SJW)
                                               United States Attorney
                                               Burlington, Vermont
                                               August 19, 2019
